Exhibit 10.22
DigitalGlobe, Inc.
2009 EXECUTIVE SUCCESS SHARING PLAN
PART I. PLAN DESCRIPTION
A. THE PLAN

  1)  
Purpose and Objectives. This document sets forth the DigitalGlobe, Inc. 2009
Executive Success Sharing Plan (the “Plan”) for the Company’s Chief Executive
Officer, President and eligible, non-commissionable Vice Presidents (including
Senior Vice Presidents and Executive Vice Presidents, but excluding
non-executive functional vice presidents) (collectively “Executives”). A key
component of the business strategy of DigitalGlobe, Inc. (the “Company”) is to
provide incentives to attract and retain outstanding employees. The Plan is
designed to recognize overall Company success, departmental and team
contributions, as well as to reward individual contributions.

  2)  
Participant Eligibility. An employee shall be eligible to participate in this
Plan (and thus be a “Participant”) if the Company classifies the individual as
(i) having been employed with the Company on or before October 1, 2009 as a
regular full-time non-commissionable Executive; and as (ii) continuously
employed thereafter by the Company through the bonus payment date and as not
having given notice of intent to terminate employment before the bonus payment
date. Any employee who terminates employment with the Company or provides notice
of intent to do so before bonus payments are made is not eligible to receive a
bonus under the Plan.

(a) Employees Hired Or Promoted During 2009 Plan Year. Employees who are hired
or promoted to a Plan-eligible position, between January 1, 2009 and October 1,
2009 will be eligible for a prorated bonus for the duration of their Plan
participation during 2009. Employees hired, or non-Participant employees
promoted, to an otherwise Plan-eligible position after October 1, 2009 are not
eligible to participate in the Plan. A Participant who is promoted from one
bonus-eligible role to another between the beginning of the 2009 Plan Year and
October 1, 2009 will continue to be eligible for a target bonus opportunity
hereunder based on his or her former and new target bonus opportunities
(determined pursuant to Section I.B.2 below) prorated for such 2009 Plan Year.
(b) Change in Employment Status. In certain situations, employment status may
change mid-year from an otherwise eligible position to a non-eligible position
(such as a transition from full-time to part-time, change in employment
classification, leaves of absence, change to eligibility under another bonus
plan, or otherwise). Under these circumstances, the employee will be eligible
for a prorated bonus, prorated for the period of their Plan participation during
2009, subject to the other conditions hereunder (including, without limitation,
those specified in the last sentence of the introductory language of this
Section I.A.2).

 

 



--------------------------------------------------------------------------------



 



  3)  
Participant Ineligibility. No employee shall be eligible to receive a bonus
under the Plan if (i) he or she is not employed in good standing by the Company
on the bonus payment date, is not classified by the Company as an employee in
its payroll records, or otherwise does not satisfy all of the foregoing
eligibility requirements to be a Plan Participant; (ii) he or she has competed
with the Company’s business during employment with the Company or made plans to
compete with such business following termination of employment; or (iii) he or
she has breached any agreement with or other obligation to the Company or any
Company policy.

  4)  
Plan Termination or Amendment. The Plan will be in effect from January 1, 2009
through December 31, 2009, or such earlier date as the Plan may be terminated in
the sole discretion of the Company (the “2009 Plan Year”). No notice of Plan
termination is necessary. The Company also reserves the right to implement a new
incentive bonus plan or renew this Plan for future periods. Any such action
shall be approved by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”). The Company reserves the right to amend
or discontinue this Plan at any time. The Plan may only be amended by resolution
duly adopted by the Compensation Committee. Participation in this Plan is not a
guarantee of receipt of any bonus or LTI Award hereunder, or of participation in
future Company incentive plans.

  5)  
Discretionary Adjustments. The provisions of Sections B and C below of this
Part I are guidelines only. Notwithstanding those sections or any other
provisions of this Plan, any bonus targets, percentages, awards, payment amounts
or other bonus-related provisions (except for the deadline of March 15, 2010 for
bonus payments, if any) may be modified at any time, in whole or in part, in the
Company’s discretion (including without limitation by reducing target bonus
percentages or bonus payments otherwise payable under the Plan), subject to the
approval of the Compensation Committee, as the Company deems necessary or
appropriate in its judgment based on applicable business or other circumstances,
including without limitation unforeseen or adverse economic or business
developments that affect or may affect the Company. Notwithstanding the
foregoing, no adjustment will be made to the extent that it would cause any
payment hereunder to fail to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Internal Revenue Code and the Company would
lose any tax deduction as a result thereof.

B. CASH BONUS AWARDS

  1)  
Bonus Awards. The intent of the DigitalGlobe Success Sharing Plan is to motivate
Participants to achieve specified goals of the Company by rewarding for annual
Company performance, as well as for maintenance of positive growth trends in the
Company’s business throughout the year, and for individual performance. As such,
the achievement of 80% of a Participant’s target bonus opportunity will be
determined based on certain objective performance-related criteria established
by the Compensation Committee in its discretion (the “Performance-Based Bonus
Award”). The achievement of the remaining 20% of a Participant’s target bonus
opportunity will be determined in the Company’s discretion (including without
limitation whether to pay any such discretionary component and, if so, the
amount thereof), subject to the approval of the Compensation Committee (the
“Discretionary Bonus Award”).

 

2



--------------------------------------------------------------------------------



 



2009 Plan performance-related components (to be used in determining the
Performance-Based Bonus Award) include CBU and DIBU revenue and A-EBITDA (as
defined in Section I.B.6 below). There are minimum thresholds of performance
required for each performance-related component before any bonus payout for that
individual component may occur. Thresholds are as follows:

                              Minimum               Requirements to Fund        
      Bonus for Each       2009 Target at     Component   Minimum Threshold for
Payout   100% of Plan     (90% of Plan)  
Commercial Business Unit Revenue
  $63.688 million     $57.319 million  
Defense and Intelligence Business Unit Revenue
  $220.261 million     $198.235 million  
A-EBITDA
  $171.654 million     $154.489 million  

  2)  
Target Bonus Opportunity. Executives who are Participants are eligible to
receive a target bonus opportunity, expressed as a percentage of their Base
Salary (and comprised, as discussed, of a Performance-Based Bonus Award and a
Discretionary Bonus Award), as set forth below:

              TARGET BONUS OPPORTUNITY       (expressed as a percentage of  
LEVEL   Base Salary)  
Executive Tier IV
    70 %
Executive Tier III
    60 %
Executive Tier II
    50 %
Executive Tier I
    40 %

  3)  
Performance-Based Bonus Award Calculation; Discretionary Bonus Award. A portion
of the Performance-Based Bonus Award will be eligible to become payable on each
individual bonus performance component, as set forth in the table below;
provided, however, that in order for any bonus to be payable on a particular
component, the minimum target of 90% of Plan (as shown above) must be met for
that component. The following table demonstrates the percent of bonus payout
(towards the Performance-Based Bonus Award) at various levels of achievement by
Business Unit revenue and A-EBITDA achievement:

                              Department   Components   90% of Plan     100% of
Plan     120% of Plan  
CBU
  CBU REVENUE     30 %     60 %     120 %
 
  DIBU REVENUE     10 %     20 %     40 %
 
  A-EBITDA     10 %     20 %     40 %
 
                           
DIBU
  CBU REVENUE     10 %     20 %     40 %
 
  DIBU REVENUE     30 %     60 %     120 %
 
  A-EBITDA     10 %     20 %     40 %
 
                           
Groups other than BU
  CBU REVENUE     12.5 %     25 %     50 %
 
  DIBU REVENUE     12.5 %     25 %     50 %
 
  A-EBITDA     25 %     50 %     100 %

 

3



--------------------------------------------------------------------------------



 



  •  
If the Company achieves goals between 90% and 100% of the Target for a given
component, including A-EBITDA, every 1% increase in achievement over 90% will
increase the total bonus payable for that component by 10% of the 90% Plan
percentage payable for that component. For example, if DIBU achieves 98% of
Target for DIBU Revenue, the bonus payable to DIBU Participants for DIBU Revenue
would be 54% or (30% + (3% x 8)), for CBU Participants it would be 18% or (10% +
(1% x 8)), and for Participants in Groups Other Than BUs it would be 22.5% or
(12.5% + (1.25% x 8)).

  •  
For achievement of goals between 100% and 120% of Target for a given component,
including A-EBITDA, every 1% increase in achievement over 100% will increase the
total bonus payable for that component by 5% of the 100% Plan percentage payable
for that component. For example, if DIBU achieves 115% of the DIBU Revenue
Target, the bonus payable to DIBU Participants for DIBU Revenue would be 105% or
(60% + (3% x 15)), for CBU Participants it would be 35% or (20% + (1% x 15)),
and for Participants in Groups Other Than BU it would be 43.75% or (25% + (1.25%
x 15)).

  •  
The maximum total Performance-Based Bonus Award payable under this Plan is 80%
of 200% (i.e., 160%) of the total Target bonus opportunity, payable upon
achievement of 120% of Business Unit revenue targets and 120% of the A-EBITDA
Target.

  •  
As stated, the remainder of a Participant’s Target cash bonus opportunity (i.e.,
the Discretionary Bonus Award) is discretionary. The Discretionary Bonus Award
for any given Participant may range, in the Company’s discretion (subject to the
approval of the Compensation Committee), from 0% to 200% of 20% (i.e., 0% to
40%) of such Participant’s Target bonus opportunity.

  •  
Under no circumstances shall a Participant’s total bonus payments under this
Plan (including both the Performance-Based Bonus Award and the Discretionary
Bonus Award) exceed 200% of his or her Target bonus opportunity.

 

4



--------------------------------------------------------------------------------



 



  4)  
Sample Calculation.

The following table demonstrates the potential payout of this Plan using several
different scenarios, solely for illustration purposes:

                                                                             
EXAMPLE 1:                   CBU Achieves 90% of Target               Factors  
Revenue,               Included in   DIBU Achieves 90% Target     EXAMPLE 2:    
EXAMPLE 3:   Bonus   Revenue,     CBU at 100%, DIBU at 85%,     CBU at 90%, DIBU
at 120%,   Calculation   A-EBITDA Achievement 90%     A-EBITDA at 100%    
A-EBITDA at 120%     Base Salary*   $100,000     $100,000     $100,000    
Individual                                   Target Bonus                      
            Opportunity %   40%     40%     40%         CBU
Employee     DIBU
Employee     Corporate
Employee     CBU
Employee     DIBU
Employee     Corporate
Employee     CBU
Employee     DIBU
Employee     Corporate
Employee  
Performance-Based Bonus Award Amount
  $ 16,000 (80% x (30%+10%+10%) )   $ 16,000 (80% x (10%+30%+10%) )   $ 16,000
(80% x (12.5%+ 12.5%+ 25%) )   $ 25,600 (80% x (60% + 0% +20%) )   $ 12,800 (80%
x (20% + 0% + 20%) )   $ 24,000 (80% x (25% + 0% + 50%) )   $ 35,200 (80% x
(30%+40%+ 40%) )   $ 54,400 (80% x (10%+120% +40%) )   $ 52,000 (80% x (12.5%+
50% + 100%) )
Discretionary Bonus Award Amount1
  $ 4,000     $ 4,000     $ 4,000     $ 6,400     $ 3,200     $ 6,000     $
8,800     $ 13,600     $ 13,000  
2009 Total Targeted Cash Compensation
  $ 120,000     $ 120,000     $ 120,000     $ 132,000     $ 116,000     $
130,000     $ 144,000     $ 168,000     $ 165,000  

      *  
All potential payout amounts in examples are based on the assumption that an
employee was employed with DigitalGlobe on or preceding January 1, 2009 and was
a Participant as of that date. Bonus calculations for employees hired after
January 1, 2009, or who otherwise become Participants after that date, or who
cease being Participants at some point during the 2009 Plan Year after
January 1, 2009, will be reflective of the Base Salary earnings for the
applicable duration of employment in the 2009 Plan Year during which the
employee is a Participant.

  5)  
Bonus Payment. Any bonus that becomes payable under this Plan to a Participant
will be paid as described above no later than March 15, 2010 for the 2009 Plan
Year.

  6)  
Definitions.

(a) “Base Salary” means an employee’s total gross earned base salary for
calendar year 2009, subject to Section I.A.2.a above. Base Salary does not
include pay for commissions, overtime, shift differential, or any other
premiums, bonuses, or incentive compensation or expense reimbursements, or
disability, paid leaves, or other similar benefits, but does include amounts
deferred by the employee under the Company’s “401(k)” plan or contributed on a
pre-tax basis under the Company’s “cafeteria” plan. For purposes of calculating
a bonus (if any) that becomes payable hereunder to an employee who is a
Participant for only part of the 2009 Plan Year, such Participant’s Base Salary
shall be deemed prorated based on the portion of the 2009 Plan Year during which
such employee was a Participant.
 

      1  
As stated, the Discretionary Bonus Award is purely discretionary and may vary
from the sample figures shown in any given case.

 

5



--------------------------------------------------------------------------------



 



(b) “A-EBITDA” means Net Income or Loss adjusted for depreciation and
amortization, net interest income or expense, income tax expense (benefit), loss
on disposal of assets, restructuring, loss on early extinguishment of debt,
bonus expense and non-cash stock compensation expense; as such calculation may
be adjusted in the Company’s discretion.
(c) “Net Income or Loss” means the consolidated net income or net loss of the
Company and its subsidiaries for calendar year 2009 as determined by the Company
in accordance with Generally Accepted Accounting Principles.
C. LONG TERM INCENTIVES — In addition to the cash bonus provided for above,
Participants in this Plan are eligible for Long Term Incentive awards (“LTI
Awards”). Granting of LTI Awards is discretionary and, if made to a given
Participant, will be based on individual performance ratings in combination with
contribution to Company priorities, and/or such other factor(s) as the Company
may elect to apply in its discretion to any given Participant(s). Any LTI Award
involving a grant made pursuant to some other plan or program of the Company
will also be governed by the terms and conditions of such plan or program, as in
effect or amended from time to time in the Company’s discretion. All LTI Awards
are subject to approval by the Compensation Committee. Granting of an LTI Award
hereunder to any given Participant does not entitle any other Participant(s) to
an LTI Award, regardless of whether such other Participant(s) receive any cash
bonus under this Plan.
1) Scope. LTI Awards are based on individual performance in combination with
contribution to Company priorities, and/or such other factor(s) as the Company
may elect to apply in its discretion to any given Participant(s).
2) Annual Target Value. The value of LTI Award targets varies by Executive Tier
and will be communicated separately as and to the extent deemed appropriate in
the Company’s discretion.
3) Grant Date. Any LTI Award that the Company elects to grant to a given
Participant under this Plan will be granted as described above at such time as
the Company may determine in its discretion.
PART II. MISCELLANEOUS
A.  PLAN ADMINISTRATION
The Compensation Committee is responsible for the administration and management
of the Plan and shall have all powers and duties necessary to fulfill its
responsibilities including, but not limited to, the discretion to interpret and
apply the Plan and to determine all questions relating to eligibility for
benefits. The Compensation Committee may in its discretion, at any time and from
time to time, delegate any and all of its authority and responsibilities under
the Plan to such person(s) or committee(s) as the Compensation Committee may
designate, and may terminate or change any such delegation made, in whole or in
part, at any time and from time to time. The Compensation Committee and its
delegates shall have the discretion to interpret or construe ambiguous, unclear,
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole and absolute discretion, and to make any findings of fact needed in
the administration of the Plan. All determinations of the Compensation Committee
or its delegate shall be binding on all persons if taken in good faith.

 

6



--------------------------------------------------------------------------------



 



B.  ENTIRE STATEMENT
The Plan, including all documentation referred to herein, is a complete and
exclusive statement of the Plan’s terms. This Plan supersedes all prior
communications, oral or written, concerning this subject matter. Any provision
of the Plan that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
C.  NO EMPLOYMENT AGREEMENT
This Plan is not to be construed as an employment agreement and in no way limits
the right of the Company to terminate the employment of any Participant at any
time, with or without cause or advance notice. Each Participant’s employment
with the Company is, and continues to be, “at-will” with either party having the
right to terminate the employment relationship at any time, with or without
cause or advance notice. By participating in the Plan, each Participant
acknowledges his or her at-will employment status and that such at-will status
only may be changed by a written agreement signed by the Participant and the
Company’s CEO. Except to the extent governed by federal law, the Plan is
governed by the laws of the State of Colorado, excluding choice of law
principles.
D.  ISSUE RESOLUTION
In the event that there is a dispute between the Company and a Participant
arising under or relating to this Plan, including but not limited to any dispute
over any compensation alleged to be due, further including, but not limited to,
disputes concerning the Participant’s bonus or LTI Award (or lack thereof), the
Participant will promptly bring such dispute to the attention of the Company’s
General Counsel or VP Human Resources. The Participant and the Company shall use
their commercially reasonable efforts to resolve any such dispute on an informal
basis. In the event the dispute cannot be resolved informally, the Participant
and the Company agree to resolve the dispute exclusively through binding
arbitration in Longmont, Colorado (or in such other place to which the parties
agree) before a single arbitrator in accordance with the JAMS Employment
Arbitration Rules and Procedures (as in effect or amended from time to time),
except as set forth below, and in accordance with the laws of the State of
Colorado. Each party will pay their own costs associated with such arbitration,
including, but not limited to, cost of legal counsel. The arbitrator shall have
no power to modify the provisions of this Plan, or to make an award or impose a
remedy that is not available to a court of general jurisdiction sitting in
Denver, Colorado or that was not requested by a party to the dispute, and the
jurisdiction of the arbitrator is limited accordingly. The arbitrator’s decision
or award shall be final and binding, and judgment thereupon may be entered in
any Colorado or other court having jurisdiction thereof. Notwithstanding the
foregoing, either party may in such party’s respective discretion seek temporary
or preliminary injunctive relief in any court of competent jurisdiction in order
to preserve the status quo or avoid irreparable harm pending arbitration.
E.  TAX WITHHOLDING
The Company may withhold from any payments made under this Plan all applicable
taxes and other withholdings including, but not limited to, Federal, state and
local income, employment and social insurance taxes, as it determines are
required or permitted by law. All amounts paid to Participants under this Plan
will be treated as compensation, and each Participant agrees to such treatment
by accepting a payment under the Plan. The Company cannot guarantee the tax
treatment of any payments under the Plan and each Participant agrees that he or
she, and not the Company, shall be liable for any excise taxes, penalties, or
interest imposed on the Participant.

 

7



--------------------------------------------------------------------------------



 



F.  SECTION 409A
This Plan is not intended to provide “nonqualified deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be administered and interpreted in accordance with
such intent. The payment(s), if any, made under this Plan to any Participant are
intended to be exempt from Section 409A to the maximum extent possible as
short-term deferrals pursuant to Treasury regulation section 1.409A-1(b)(4).
Notwithstanding the foregoing, under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Participant due to any noncompliance with Section 409A.
G.  SOURCE OF PLAN ASSETS
The Plan shall be unfunded. Payments under the Plan shall be made from the
general assets of the Company. To the extent any Participants have any right to
payments under the Plan, such Participants shall be general unsecured creditors
of the Company. No Participant shall have any right, title, claim or interest in
or with respect to any specific assets of the Company or any of its affiliates
in connection with the Participant’s participation in the Plan.

 

8